Citation Nr: 0802036	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified active service from May 1967 to 
March 1974, and from July 1977 to November 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In September 2006 the veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

Evidence pertinent to the matter on appeal was received 
contemporaneously with the veteran's September 2006 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

A February 2004 RO decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for progressive 
neurological disability, and following receipt of the 
veteran's notice of disagreement, an August 2006 statement of 
the case also denied that issue.  The veteran has not 
submitted an appeal as to this issue, and the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
progressive neurological disability is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A January 2000 VA physician noted that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.  An October 2002 VA aid 
and attendance examiner made a similar conclusion.  Although 
service-connected disability was noted, neither examiner 
specifically attributed the veteran's need for assistance to 
service-connected disability alone.

The most recent VA examination in connection with the 
veteran's claim for aid and attendance due to his service-
connected disabilities was conducted in October 2002.  The 
Board notes that the October 2002 VA aid and attendance 
examination did not discuss the veteran's psychiatric 
disability, and what role, if any, it might play in the 
veteran's need for assistance, or even the possibility that 
his psychiatric disability requires care and assistance on a 
regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  In this regard, 
the Board notes that the veteran's wife has arguably 
attributed his mental disability to the need for a nurse to 
give detailed preparation of the veteran's many medications 
(Hearing transcript (Tr.), at page 23.)  In the same manner, 
the October 2002 VA aid and attendance examination and other 
VA records have noted that the veteran's memory loss (without 
explicitly stating the etiology of the memory loss) is an 
impairment in the veteran's daily life.

At the September 2006 Board hearing the veteran and his wife 
essentially stated the veteran's condition had worsened since 
the October 2002 VA examination.  Further, while the veteran 
and his spouse have attributed his problems in walking, 
bathing, dressing, and shaving (Tr., at pages 11, 14) to his 
service-connected left knee and lumbar spine disabilities, 
other evidence of record suggests that the veteran suffers 
from significant nonservice-connected disability such as 
cervical spine disability and (at least in some VA records) a 
progressive neurological disorder.

In short, an examination should be attempted in order to 
determine the extent to which the veteran's service-connected 
disabilities require the daily aid and attendance of another 
person.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take the appropriate 
steps to arrange for a VA examination 
with an individual with the expertise to 
determine if the veteran has a permanent 
need for regular aid and attendance or is 
housebound due to his service-connected 
disabilities.

The examiner is requested to render an 
opinion as to whether the veteran's 
service-connected disabilities result in 
physical and/or mental impairment that 
render him so helpless as to require the 
regular aid and attendance of another 
person.  The examiner is requested to 
consider each existing condition and its 
impact on the veteran's ability to 
perform acts of daily living, and opine 
as to whether service-connected 
disability, including service-connected 
psychiatric disability, necessitates care 
and assistance on a regular basis to 
protect the veteran from the hazards or 
dangers incident to his daily 
environment.

2.  The AOJ should then readjudicate the 
issue of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





